DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed May 17, 2021 has been acknowledged. Newly presented claims 17-22 have been entered. Claims 1, 2, 4-8, and 11-22 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel (20030132243) in view of Jansson et al. (20130207388).
Regarding claim 1, Engel discloses a dosing system (10) with an actuator unit (30) and a fluidic unit (12) which can be coupled thereto in a detachable manner (par. 0042), wherein the fluidic unit has a nozzle (11) and an element (13), mounted in a movable manner, and the actuator unit has an actuator system (31), in order to actuate the movable element of the fluidic unit, wherein the fluidic unit has a first plug coupling part (21) and the actuator unit has a second plug coupling part (32 and 33), which are configured to be plugged into one another for coupling the fluidic unit to the actuator unit along a plugging axis and coupled to one another integrally (Fig. 2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Engel reference in view of the teachings of the Jansson reference by employing coupling parts with a plurality of projections because Engel teaches that various types of couplings may be provided between the fluidic unit and the actuator unit (par. 0032).
Regarding claim 2, the actuator unit and the fluidic unit are constructed in such a manner that the fluidic unit can be coupled to the actuator unit under at least two different rotational positions around the plugging axis. This is possible because the Engel apparatus does not contain any structure that would prevent the first coupling part (21 of Engel) from being rotated prior to coupling with the second coupling part (32 of Engel). Also, the bayonet type connection of Jansson allows the coupling parts to be 
Regarding claim 4, the dosing system having a mechanism (34 of Engel), which is constructed in order to press the first plug coupling part and the second plug coupling part against one another in a mutually plugged position.
Regarding claim 5, the mechanism acts on an internal plug coupling 2Docket No. 001300-000083 part (33 of Engel) of the two plug coupling parts and presses the same against an inner wall of an outer plug coupling part (the flange of 21 as shown in Fig. 2 of Engel) of the two plug coupling parts.
Regarding claim 6, the mechanism acts on at least one of the two plug coupling parts by means of a pressure element (the coupling between 32 and 34 of Engel; Fig. 2 and par. 0034 of Engel).
Regarding claim 7, the fluidic unit has a connecting piece (21 of Engel) as first plug coupling part and the actuator unit has a mount (32 of Engel) for the connecting piece of the fluidic unit as second plug coupling part.
Regarding claim 12, the second plug coupling part can be adjusted along the plugging axis relatively to further components of the actuator unit and/or wherein the first plug coupling part can be adjusted along the plugging axis relatively to further components of the fluidic unit (par. 0042 of Engel).
Regarding claim 13, the first and/or the second plug coupling part are produced as turned parts (piston 13 may be threaded or turned into first plug coupling part 21 of Engel; par. 0030 of Engel; par. 0040 of Engel).
Regarding claim 14, the fluidic unit has a nozzle (11 of Engel), an element (13 of Engel) mounted in a movable manner and a first plug coupling part (21 of Engel), which can be plugged4Docket No. 001300-000083 along a plugging axis into or over a second plug coupling part (32 and 33 of Engel) of an actuator unit (30 of Engel) of the dosing system and can be coupled to the same, in order to couple the fluidic unit to the actuator unit (Fig. 2 of Engel), which has an actuator system (31 of Engel), in a detachable manner (par. 0042 of Engel), in order to actuate the movable element of the fluidic unit.
Regarding claim 15, the actuator unit has a second plug coupling part (32 and 33 of Engel), which can be plugged along a plugging axis into or over a first plug coupling part (21 of Engel) of a fluidic unit (12 of Engel) of the dosing system and can be coupled to the same, in order to couple the fluidic unit (Fig. 2 of Engel), which has a nozzle (11 of Engel) and an element (13 of Engel) mounted in a movable manner, to the actuator unit in a detachable manner (par. 0042 of Engel), so that an actuator system (31 of Engel) of the actuator unit can actuate the element, mounted in a movable manner, of the fluidic unit.
Regarding claim 16, Engel discloses a method for the detachable coupling of a fluidic unit (12 of Engel) to an actuator unit (30 of Engel) of a dosing system (10 of Engel), wherein plug coupling parts (21, 32, and 33 of Engel) of the fluidic unit and the actuator unit are plugged into one another along a plugging axis and are coupled to one another integrally (Fig. 2 of Engel).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel in view of Jansson et al. as applied to claim 4 above, and further in view of MacIndoe et al. (20160339470).
Regarding claim 17, the modified Engel DIFFERS in that it does not disclose the mechanism is an eccentric mechanism which is constructed in order to press the first plug coupling part and the second plug coupling part against one another radially to the plugging axis. Attention, however, is directed to the MacIndoe reference, which discloses an eccentric mechanism (124 and 124a) which is constructed in order to press a first plug coupling part (19) and a second plug coupling part (18) against one another radially to a plugging axis (the axis of 76; Fig. 2 and 6A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Engel reference in view of the teachings of the MacIndoe reference by employing an eccentric mechanism because Engel teaches that various types of couplings may be provided between the fluidic unit and the actuator unit (par. 0032 of Engel). Also, the eccentric mechanism of MacIndoe would allow for easy access to the dispensing valve for cleaning or replacement (par. 0008 of MacIndoe).
Regarding claim 18, the eccentric mechanism acts on at least one of the two plug coupling parts by means of a pressure element (124a).
Claims 8, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel in view of Jansson et al. as applied to claim 1 above, and further in view of Fliess et al. (20160004257).
Regarding claim 8, the modified Engel DIFFERS in that it does not disclose the fluidic unit has a heating device. Attention, however, is directed to the Fliess reference, which discloses a heating device (11).

Regarding claim 19, the heating device is a heating block (11 of Fliess) surrounding a supply channel section and/or at least one nozzle section (19 of Fliess), and/or wherein the second plug coupling part has a heating device which outputs heat to the supply channel section and/or nozzle section of the fluidic unit in the case of the fluidic unit being coupled to the actuator unit.
Regarding claim 20, the supply channel section and/or at least the nozzle section are fixed in the heating block in a detachable manner (via screws 13a and 13b of Fliess).
Regarding claim 21, the supply channel section and/or the nozzle section are fixed in the heating block by means of a clamping screw (13a and 13b of Fliess), and/or wherein adjacent supply channel sections and/or the nozzle section are pressed into one another at the ends by means of conical nipples to form a continuous supply line.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel in view of Jansson et al. as applied to claim 1 above, and further in view of Aguilar et al. (9346075).
Regarding claims 11 and 22, the modified Engel DIFFERS in that it does not disclose a heating device as claimed. Attention, however, is directed to the Aguilar reference, which discloses a heating device and a heating control connection (col. 11, lines 28-42).

The limitation “for connection to a heating control and a memory unit, in which data for the heating control assigned to the actuator unit and/or the fluidic unit, particularly the heating device, are stored, wherein the data includes control parameters for controlling the heating device by means of the heating control” is considered the intended use of the apparatus. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use (i.e. connecting to a heating control and a memory unit in which data for the heating control assigned to the actuator unit and/or the fluidic unit, particularly the heating device, are stored), then it meets the claim.
Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. Specifically, applicant’s argument that Engel fails to disclose the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754